UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report July 8, 2016 (Date of earliest event reported) KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 15 Joys Lane, Kingston, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (845) 802-7900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 8, 2016, Kingstone Companies, Inc. (the “Company”) issued a press release (the “Press Release”) announcing that it will hold a conference call for analysts and investors on August 12, 2016 at 8:30 a.m. Eastern Time to discuss its 2016 secondquarter financial results.The Press Release also indicated that the Company’s secondquarter results are scheduled for release shortly after the stock markets close on the previous day, August 11, 2016.A copy of the Press Release is furnished as Exhibit 99.1 hereto. The information in the Press Release is being furnished, not filed, pursuant to this Item 8.01. Accordingly, the information in the Press Release will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this Report with respect to the Press Release is not intended to, and does not, constitute a determination or admission by the Company that the information in this Report with respect to the Press Release is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press release, dated July 8, 2016, issued by Kingstone Companies, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINGSTONE COMPANIES, INC. Dated: July 11, 2016 By: /s/Fred Skolnik Fred Skolnik Assistant Secretary
